 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   FELIPE GARCIA, CDCR #H-74821,                       Case No.: 3:18-CV-02313 JLS (MSB)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING MOTION
13   vs.                                                 TO PROCEED IN FORMA
     SCOTT T. KERNAN; DANIEL                             PAUPERIS, (2) DISMISSING
14
     PARAMO; E. ALVAREZ; IGNACIO                         DEFENDANT KERNAN PURSUANT
15   BRAVO; S. HALL; J. JUAREZ;                          TO 28 U.S.C. §§ 1915(e)(2) AND
     B. VOGEL; M. VILLAFUERTE;                           1915A(b), AND (3) DIRECTING U.S.
16
     P. BRACAMONTE; P. COVELLO,                          MARSHAL TO EFFECT SERVICE
17                                                       UPON REMAINING DEFENDANTS
                                     Defendants.         PURSUANT TO 28 U.S.C. § 1915(d)
18
                                                         AND Fed. R. Civ. P. 4(c)(3)
19
                                                         (ECF No. 2)
20
21         Plaintiff Felipe Garcia, currently incarcerated at Richard J. Donovan Correctional
22   Facility (“RJD”) in San Diego, California, and proceeding pro se, filed this civil rights
23   action pursuant to 42 U.S.C. section 1983, on October 6, 2018. See Compl., ECF No. 1, at
24   1. Plaintiff did not pay the filing fee required by 28 U.S.C. section 1914(a) at the time of
25   filing; instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
26   U.S.C. section 1915(a). See ECF No. 2.
27   ///
28   ///
                                                     1
                                                                            3:18-CV-02313 JLS (MSB)
 1   I.     MOTION TO PROCEED IN FORMA PAUPERIS
 2          All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   section 1915(a). See Andrews v. Cervantes (“Cervantes”), 493 F.3d 1047, 1051 (9th Cir.
 7   2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A prisoner granted leave
 8   to proceed IFP, however, remains obligated to pay the entire fee in “increments” or
 9   “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629 (2016); Williams v.
10   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is
11   ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
12   844, 847 (9th Cir. 2002).
13          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
14   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
15   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
16   § 1915(a)(2); Andrews v. King (“King”), 398 F.3d 1113, 1119 (9th Cir. 2005). From the
17   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
18   average monthly deposits in the account for the past six months, or (b) the average monthly
19   balance in the account for the past six months, whichever is greater, unless the prisoner has
20   no assets. See 28 U.S.C. §§ 1915(b)(1), (b)(4). The institution having custody of the
21   prisoner then collects subsequent payments, assessed at 20% of the preceding month’s
22   income, in any month in which his account exceeds $10, and forwards those payments to
23   the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct.
24   at 629.
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                          3:18-CV-02313 JLS (MSB)
 1         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
 2   Statement Report as well as a Prison Certificate completed by an accounting officer at RJD.
 3   See IFP Mot. at 5–9; ECF No. 3 at 1–4; 28 U.S.C. § 1915(a)(2); S.D. Cal. Civ.L.R. 3.2;
 4   King, 398 F.3d at 1119. These statements show that Plaintiff has carried an average
 5   monthly balance of $148.69, had an average monthly deposit of $55.21 credited to his
 6   account over the 6-month period immediately preceding the filing of his Complaint, and
 7   an available balance of $95.60 on the books at the time of filing. See ECF No. 3 at 1, 3.
 8         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
 9   assesses his initial partial filing fee to be $29.73 pursuant to 28 U.S.C. section 1915(b)(1).
10   The Court will further direct the Acting Secretary of the CDCR, or his designee, to collect
11   this initial $29.73 filing fee only if sufficient funds are available in Plaintiff’s account at
12   the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (“In no event shall a prisoner
13   be prohibited from bringing a civil action or appealing a civil action or criminal judgment
14   for the reason that the prisoner has no assets and no means by which to pay the initial partial
15   filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that 28 U.S.C.
16   section 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case
17   based solely on a “failure to pay . . . due to the lack of funds available to him when payment
18   is ordered”). The remaining balance of the $350 total fee owed in this case must be
19   collected by the agency having custody of the prisoner and forwarded to the Clerk of the
20   Court pursuant to 28 U.S.C. section 1915(b)(2).
21   II.   INITIAL SCREENING PER 28 U.S.C. §§ 1915(e)(2)(B) AND 1915A(b)
22         A.     Standard of Review
23         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
24   answer screening pursuant to 28 U.S.C. sections 1915(e)(2) and 1915A(b). Under these
25   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
26   it, that is frivolous, malicious, fails to state a claim, or seeks damages from defendants who
27   are immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc)
28   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
                                                    3
                                                                              3:18-CV-02313 JLS (MSB)
 1   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
 2   the targets of frivolous or malicious suits need not bear the expense of responding.’”
 3   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
 4   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
 5         “The standard for determining whether a plaintiff has failed to state a claim upon
 6   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 7   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 8   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 9   2012) (noting that screening pursuant to section 1915A “incorporates the familiar standard
10   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
11   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
12   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
13   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
14         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
15   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
16   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
17   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
18   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
19   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
20   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
21         B.     Plaintiff’s Allegations
22         Plaintiff claims that between the months of February and September 2017, he was
23   engaged in settlement negotiations in Civil Case No. CV-14-00625 LJO-SAB, which he
24   had filed in the Eastern District of California. See Compl. at 5–6. During that time,
25   Plaintiff claims Defendant Bravo escorted him from his assigned job to meet with a Deputy
26   Attorney General and, as a result, Bravo “found out . . . [he] was suing CDCR.” Id. at 6.
27         On July 24, 2017, Plaintiff claims Defendants Bravo and Alvarez arrived at his
28   worksite to inspect for contraband. When none was found, Plaintiff claims Bravo escorted
                                                    4
                                                                              3:18-CV-02313 JLS (MSB)
 1   him “out of site,” pushed him against a wall, and conducted a “strip search in a very
 2   truculent and disrespectful” manner by “grabbing [his] privates.” Id. After Bravo re-cuffed
 3   Plaintiff and ordered him to dress, Bravo escorted Plaintiff back to Alvarez and
 4   “commented” that Plaintiff was “suing CDCR.” Id. at 6–7. Plaintiff contends that Alvarez
 5   stated, “[H]ere at Donovan we don’t care if you sue us,” and that Bravo “emphasized that
 6   his sexual and retaliatory harassment was because of [Plaintiff’s] lawsuits” and “voiced a
 7   credible threat[:] ‘You better quit or else it’s going to get real bad for you.’” Id. at 7. On
 8   the next day, Plaintiff claims Bravo again threatened that it Plaintiff didn’t “quit
 9   voluntarily,” he would “write [Plaintiff] up a ‘115’ violation to get [him] fired.” Id. at 7.
10         Two days later, on July 27, 2017, Plaintiff claims Bravo “made his promise true,”
11   and issued a “false” CDC 115 Rule Violation Report charging Plaintiff with
12   “overfamiliarity” and “fired Plaintiff from [his] job.” Id. While Plaintiff was later found
13   not guilty of the disciplinary offense, he claims Bravo denied him access to his job, and
14   “commented that [he] would not get [it] back due to [the] submi[ssion of]a 602 staff
15   complaint.” Id. at 7–8. Plaintiff claims he was eventually allowed back to work on
16   October 17, 2017, after which Warden Paramo “authored a letter” finding Plaintiff’s claims
17   of retaliation on Bravo’s part “unfounded.” Id. at 8.
18         Several months later, on February 6, 2018, Plaintiff claims that Bravo again
19   “falsified [and] altered a[n] incident report alleging Plaintiff [had] threatened to kill a sub-
20   contractor-supervisor.” Id. Plaintiff was “illegally placed in Ad-Seg” due to “false Rule
21   Violation [Report] (“RVR”) Log No. RJD-CEN-18-02-0072.” Id. at 9. Plaintiff contends
22   Bravo again commented, “That’s what happens when you file lawsuits,” and that Bravo
23   “pressured” Defendant Hall to “write fictitious and false reports to have [him] removed
24   from his job assignment in retaliation for [Plaintiff’s] filing [a] sexual misconduct staff
25   complaint and lawsuits.” Id. at 9, 11.
26         Plaintiff contends that as a result of this second “false” RVR, he was retained in Ad-
27   Seg “past [his] earliest release date,” and “stripped of his privileges [and] credits” as the
28   result of a “kangaroo hearing” during which Defendants Villafuerte, Bracamonte, Paramo,
                                                    5
                                                                               3:18-CV-02313 JLS (MSB)
 1   Covello, Juarez, and Vogel also violated his rights to due process in retaliation for his
 2   having exercised his First Amendment rights. Id. at 9–10, 11–12, 14, 15–16.
 3         C.     42 U.S.C. § 1983
 4         To state a claim under 42 U.S.C. section 1983, a plaintiff must allege two essential
 5   elements: (1) that a right secured by the Constitution or laws of the United States was
 6   violated, and (2) that the alleged violation was committed by a person acting under the
 7   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
 8   1035–36 (9th Cir. 2015).
 9         D.     Respondeat Superior
10         In addition to the RJD officials named as Defendants, Plaintiff also names the former
11   Secretary of the CDCR, Scott Kernan, as a party to this case. See Compl. at 1, 3. Plaintiff’s
12   only allegation as to Kernan, however, is that he is “responsible for the management of all
13   California Correctional State Prisons,” and that he “tolerates abuse” which “create[s] a
14   corrupt culture,” “the code of silence[,] and green wall.” Id. at 3, 12–13.
15         “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead
16   that each government-official defendant, through the official’s own individual actions, has
17   violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); see also Jones v.
18   Community Redev. Agency of City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even
19   pro se plaintiff must “allege with at least some degree of particularity overt acts which
20   defendants engaged in” in order to state a claim). Thus, in order to avoid the respondeat
21   superior bar, Plaintiff must include sufficient “factual content that allows the court to draw
22   the reasonable inference that the defendant is liable for the misconduct alleged,” Iqbal, 556
23   U.S. at 678, including personal acts by each individual defendant that show a direct, causal
24   connection to a violation of specific constitutional rights. Taylor v. List, 880 F.2d 1040,
25   1045 (9th Cir. 1989); Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (supervisor
26   may be held liable under Section 1983 only if there is “a sufficient causal connection
27   between the supervisor’s wrongful conduct and the constitutional violation”) (citations and
28   internal quotation marks omitted).
                                                    6
                                                                               3:18-CV-02313 JLS (MSB)
 1         Plaintiff’s Complaint sets forth no facts which might be liberally construed to
 2   support any individualized constitutional claim against Secretary Kernan or establish any
 3   causal connection between Kernan and the RJD officials who are alleged to have personally
 4   used excessive force and/or retaliated against Plaintiff. Therefore, the Court finds sua
 5   sponte dismissal of Defendant Kernan is required pursuant to 28 U.S.C. sections 1915(e)(2)
 6   and 1915A(b). See Lopez, 203 F.3d at 1126–27; Wilhelm, 680 F.3d at 1121.
 7         E.     Excessive Force and Retaliation
 8         As to Plaintiff’s excessive force and retaliation allegations against the remaining
 9   RJD Defendants, the Court finds his Complaint contains plausible claims sufficient to
10   survive the “low threshold” set for sua sponte screening as required by 28 U.S.C.
11   sections 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678;
12   Hudson v. McMillian, 503 U.S. 1, 5 (1992) (unnecessary and wanton infliction of pain
13   violates the Cruel and Unusual Punishments Clause of the Eighth Amendment); Wilkins v.
14   Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (for claims arising out of the use of excessive
15   physical force, the issue is “whether force was applied in a good-faith effort to maintain or
16   restore discipline, or maliciously and sadistically to cause harm”) (citing Hudson, 503 U.S.
17   at 7); Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (“Within the prison
18   context, a viable claim of First Amendment retaliation entails five basic elements: (1) An
19   assertion that a state actor took some adverse action against an inmate (2) because of
20   (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise
21   of his First Amendment rights, and (5) the action did not reasonably advance a legitimate
22   correctional goal.”).
23         Therefore, the Court will order the U.S. Marshal to effect service upon all the
24   remaining RJD Defendants on Plaintiff’s behalf. See 28 U.S.C. § 1915(d) (“The officers
25   of the court shall issue and serve all process, and perform all duties in [IFP] cases.”); Fed.
26   R. Civ. P. 4(c)(3) (“[T]he court may order that service be made by a United States marshal
27   or deputy marshal . . . if the plaintiff is authorized to proceed in forma pauperis under 28
28   ///
                                                   7
                                                                              3:18-CV-02313 JLS (MSB)
 1   U.S.C. § 1915.”). 2
 2   III.   CONCLUSION
 3          Based on the foregoing, the Court:
 4          1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C.
 5   section 1915(a) (ECF No. 2);
 6          2.      ORDERS the Acting Secretary of the CDCR, or his designee, to collect from
 7   Plaintiff’s trust account the $29.73 initial filing fee assessed, if those funds are available
 8   at the time this Order is executed, and to forward whatever balance remains of the full $350
 9   owed in monthly payments in an amount equal to twenty percent (20%) of the preceding
10   month’s income to the Clerk of the Court each time the amount in Plaintiff’s account
11   exceeds $10 pursuant to 28 U.S.C. section 1915(b)(2). ALL PAYMENTS MUST BE
12   CLEARLY IDENTIFIED BY THE NAME AND NUMBER ASSIGNED TO THIS
13   ACTION;
14          3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
15   Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
16          4.      DISMISSES Defendant Scott Kernan and DIRECTS the Clerk to terminate
17   him as a party to this matter based on Plaintiff’s failure to state a claim against him pursuant
18   to 28 U.S.C. sections 1915(e)(2)(B)(ii) and 1915A(b)(1);
19          5.      DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
20   1) upon the remaining Defendants, and forward it to Plaintiff along with a blank U.S.
21   Marshal Form 285 for each of them. In addition, the Clerk will provide Plaintiff with a
22   certified copy of this Order, a certified copy of his Complaint (ECF No. 1), and the
23   summons so that he may serve the remaining Defendants. Upon receipt of this “IFP
24   Package,” Plaintiff must complete the USM Form 285 as completely and accurately as
25
26
27   2
      Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
     substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
28   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                         8
                                                                                       3:18-CV-02313 JLS (MSB)
 1   possible, include an address where each Defendant may be found and/or subject to service
 2   pursuant to S.D. Cal. Civ.L.R. 4.1c., and return them to the United States Marshal
 3   according to the instructions the Clerk provides in the letter accompanying his IFP package;
 4         6.     ORDERS the U.S. Marshal to serve a copy of the Complaint (ECF No. 1) and
 5   summons upon the Defendants as directed by Plaintiff on the USM Form 285s provided to
 6   him. All costs of that service will be advanced by the United States, see 28 U.S.C.
 7   § 1915(d); Fed. R. Civ. P. 4(c)(3);
 8         7.     ORDERS Defendants, once they have been served, to reply to Plaintiff’s
 9   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
10   Procedure 12(a), see 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be
11   permitted to “waive the right to reply to any action brought by a prisoner confined in any
12   jail, prison, or other correctional facility under section 1983,” once the Court has conducted
13   its sua sponte screening pursuant to 28 U.S.C. sections 1915(e)(2) and 1915A(b) and has
14   made a preliminary determination based on the face on the pleading alone that Plaintiff has
15   a “reasonable opportunity to prevail on the merits,” Defendants are required to respond);
16   and
17         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
18   serve upon Defendants, or if appearance has been entered by counsel, upon Defendants’
19   counsel, a copy of every further pleading, motion, or other document submitted for the
20   Court’s consideration pursuant to Federal Rule of Civil Procedure 5(b). Plaintiff must
21   include with every original document he seeks to file with the Clerk a certificate stating
22   the manner in which a true and correct copy of that document has been was served on
23   Defendants or their counsel and the date of that service. See S.D. Cal. Civ.L.R. 5.2. Any
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   9
                                                                              3:18-CV-02313 JLS (MSB)
 1   document received by the Court that has not been properly filed with the Clerk or that fails
 2   to include a Certificate of Service upon the Defendants or their counsel may be disregarded.
 3         IT IS SO ORDERED.
 4
 5   Dated: January 7, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  10
                                                                            3:18-CV-02313 JLS (MSB)
